Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on March 09, 2022 is acknowledged.                                                                         
                                               Status of the Application
2.  Claims 1-10 are pending under examination. Claims 12 and 14-22 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 11 and 13 were canceled. The Applicant’s arguments have been fully considered and found persuasive in-part for the reasons that follow. 
Response to Arguments:
3. With reference to the rejection of claims 1-10 under 35 USC 103 as being obvious over Betts et al. in view of Makarov et al., the Applicant’s arguments were fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to no teaching of first and second random sequences are reverse complementary, the Applicant’s arguments were found unpersuasive. As discussed in the rejection Betts et al. teach primers comprising arbitrary (random) sequence at 5’ end of the primers as  required by the instant claims, further the random sequences are reverse complementary because the examiner cited paragraphs (para 0046-0050) indicate that the 5’ end domain comprises template switch sequence that includes trinucleotide XXX which is incorporated into the first strand synthesis and the product of the first strand synthesis product comprises the 5’ end template switch sequence and the second 
4. The rejection of claims under obviousness type of double patenting has been withdrawn in view of the terminal disclaimers.


Claim Rejections - 35 USC § 103-Maintained
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
       Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. US 2014/0113332 (Betts et al.) in view of Makarov et al. (WO2015/117040).
Betts et al. teach a PCR primer pair of claim 1, comprising a first primer and a second primer, wherein the first primer comprises a first specific sequence at 3’ end of the primer, a first random sequence (arbitrary (random) sequence) at 5’end, and the second primer comprises a second specific sequence at 3’ end, a second random sequence (arbitrary (random) sequence) at 5’ end of the second primer, wherein the first specific sequence and the second specific sequence are respectively an upstream

     With reference to claims 2-3, Betts et al teach that first and second specific sequences have a TM value of 55-650 C and primer TM value of 65-750 C the first random sequence and the second random sequence each have a length of 15-45 bp, and the first specific sequence and the second specific sequence each have a length of 15-30 bp (para 0040, 0032-0033).
    With reference to claim 4-6, Betts et al teach that the 1-5 bases from each of the 5’ end and the 3’ end of the first primer are respectively subjected to thio-modification, and the 1-5 bases from each of the 5’ end and the 3’ end of the second primer are respectively subjected to thio-modification, wherein the thio-modification is selected from phosphorothioate modification, methyl-sulfate modification and peptide nucleic acid modification (para 0032-0035).
With reference to claim 7-10, Betts et al teach that the first primer further comprises a first molecular tag, and the first molecular tag is located between the first universal sequence and the first specific sequence, and the second primer further comprises a second molecular tag, and the second molecular tag is located between the second universal sequence and the second specific sequence and the tags have different sequences (para 0055-0058).
      However Betts et al. did not specifically teach that the universal sequence is located between the 3’-specific sequence and the 5’ random sequence of the primer.

    It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the primer pair composition as taught by Betts et al. with the incorporation of universal sequence (unique tag sequence) as taught by Makarov et al. to improve the sensitivity and specificity of the primers in amplification of the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the primer pair of Betts et al. with the universal sequence as taught by Makarov et al. and have a reasonable expectation of success that the combination would improve the sensitivity and specificity of the primer pair because Makarov et al. explicitly taught that incorporation of an universal sequence between 5’-terminus and 3’ terminus of the primer would reduce background noise by reducing primer-dimer formation or differentiate shorter primer-dimers from the desired amplicons (para 0027) and such a modification of the primer pair is considered obvious over the cited prior art. 
                                                        Conclusion 
            No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637